Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   
            DETAILED ACTION

1.	This action is responsive to:  an original application filed on 23 November 2021.	
2.	Claims 1-20 are currently pending and claims 1, 8 and 15 are independent claims. 

   Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted are following the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

           Priority

4.	Priority claimed from its parent application no.15/271,175, filed on 20 September 2016.
        Drawings

5.	The drawings filed on 23 November 2021are accepted by the examiner. 




	                                     Claim Rejections - 35 USC § 102

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-12 and 14-20 are rejected 35 U.S.C §102 (a)(1) as being anticipated by Kawabata et al. (US Publication No. 20180183605), hereinafter Kawabata.


Regarding claim 1: 
validating, by a universal integrated circuit card of an apparatus comprising a processor, an encrypted information package received by a first device of the apparatus, wherein the encrypted information package is to be employed to update a second device of the apparatus (Kawabata, ¶12, abstract).
and validating, by the universal integrated circuit card, the encrypted information package received by the second device from the first device (Kawabata, ¶15, 50).
Regarding claim 2: 
wherein validating the encrypted information package received by the first device comprises validating a digital signature of the encrypted information package (Kawabata, ¶11).
Regarding claim 3: 
further comprising, prior to validating the encrypted information package received by the first device, receiving, by the universal integrated circuit card from network equipment, a key for validation of the digital signature (Kawabata, ¶12).
Regarding claim 4:
wherein validating the encrypted information package received by the second device comprises validating a digital signature of the encrypted information package (Kawabata, ¶15, 31).
Regarding claim 5:
wherein the apparatus is a vehicle (Kawabata, ¶9).
Regarding claim 7: 
wherein the first device is a control unit of the apparatus (Kawabata, ¶9).
Regarding claim 8:
a processor (Kawabata, ¶12).
and a memory that stores executable instructions that, (Kawabata, ¶85-86) when executed by the processor, facilitate performance of operations, comprising: validating an encrypted information package received by a first component of the device, wherein the encrypted information package is to be employed to update a second component of the device (Kawabata, ¶12, 9, abstract).
and validating the encrypted information package received by the second component from the first component (Kawabata, ¶15, 50).
Regarding claim 9:
wherein validating the encrypted information package received by the first component comprises validating a digital signature of the encrypted information package (Kawabata, ¶11).
Regarding claim 10:
wherein the operations further comprise, prior to validating the encrypted information package received by the first component, obtaining from a network authority, a key usable to validate the digital signature (Kawabata, ¶12).
Regarding claim 11:
wherein validating the encrypted information package received by the second component comprises validating a digital signature of the encrypted information package (Kawabata, ¶15, 31).
Regarding claim 12:
wherein the device is a vehicle (Kawabata, ¶9).
Regarding claim 14:
wherein the first component is a controller of the device (Kawabata, ¶9).
Regarding claim 15: 
validating an encrypted update package received by a first part of the vehicle, wherein the encrypted update package is to be employed to update a second part of the vehicle (Kawabata, ¶71-72).
and validating the encrypted update package received by the second part from the first part (Kawabata, ¶30-31).
Regarding claim 16:
wherein validating the encrypted update package received by the first part comprises validating a digital signature of the encrypted update package (Kawabata, ¶40).
Regarding claim 17:
wherein the operations further comprise, prior to validating the encrypted update package received by the first part, obtaining, from a network device associated with a network authority, a key for use in validating the digital signature (Kawabata, ¶41).
Regarding claim 18:
wherein validating the encrypted update package received by the second part comprises validating a digital signature of the encrypted update package (Kawabata, ¶45).
Regarding claim 19:
wherein the first part enables control of a respective function of the vehicle (Kawabata, ¶3-4).
Regarding claim 20:
wherein the encrypted update package comprises a firmware update for the second part (Kawabata, ¶28).

Claim Rejections - 35 USC § 103
	
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 13 are rejected under 35 U.S.C §103 as being unpatentable over Kawabata and in view of Searle et al. (US Publication No. 20160196132), hereinafter Searle.

Regarding claim 6: 
Kawabata does not explicitly suggest, wherein the apparatus is an Internet of Things device; however, in a same field of endeavor Searle discloses this limitation (Searle, ¶3065). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method of secure firmware update in a vehicle of Kawabata with the use of software update in IOT device disclosed in Searle to able to update any remote device in a network, stated by Searle at para.4302.

Regarding claim 13: 
Kawabata does not explicitly suggest, wherein the device is an Internet of Things device or a user equipment; however, in a same field of endeavor Searle discloses this limitation (Searle, ¶3065).
Same motivation for combining the respective features of Kawabata and Searle applies herein, as discussed in the rejection of claim 1.

   Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monjour Rahim whose telephone number is (571)270-3890. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANANDA) or 571-272-1000.

/Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890